Citation Nr: 0609136	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, which denied the veteran's claim seeking entitlement 
to service connection for PTSD.  Although the veteran was 
said to have appealed the October 2000 decision which denied 
this issue, his appeal is also a timely appeal with the 
original decision of March 2000 which first denied this 
claim. 

This case was before the Board previously, in October 2003, 
when it was remanded for further development under Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure VCAA deficiencies.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The evidence of record is in equipoise as to whether the 
veteran is currently diagnosed with PTSD based upon a 
verified stressor from service.




CONCLUSION OF LAW

Resolving all reasonable in favor of the veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for PTSD was received in July 1999.  
After adjudicating the veteran's claims in March 2000 and 
again in October 2000, the RO, provided initial notice of the 
provisions of the VCAA as it applies to this claim, in a 
November 2002 letter.  In this letter, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent additional 
VCAA letters by the AMC in April 2004 and April 2005.  The 
duty to assist letters and the supplemental statements of the 
cases issued in July 2005 and October 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being granted, such 
error is harmless error and the RO will rectify any defect 
when it implements this grant.  

Thus, the Board finds that in light of the favorable outcome 
of this case, no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted on a presumptive basis for a psychosis if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2005).  
The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he is entitled to PTSD based on 
stressors he experienced in service.  

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was as a medical corpsman.  He 
received the Vietnam Service Medal, National Defense Service 
Medal, Good Conduct Medal and Rifleman Badge.  

Available service medical records reflect no evidence of 
treatment for or complaints of psychiatric problems.  The 
veteran was treated for pulmonary tuberculosis in a private 
hospital from November 1966 to March 1967, with records 
reflecting that he was treated for this in the service and 
was transferred from the Army hospital to this hospital.  

The veteran submitted a statement about stressors in July 
1999, indicating that he was trained as a medic in Vietnam 
and had to load body bags for a week, then had to load ammo 
and build runways.  He did not get assigned to a medical 
unit.  In a September 1999 statement he stated that he was 
assigned to the 611 Ordinance Company, with duties that 
included building runways, loading and unloading ammunition, 
giving shots, and handling body bags.  He asserted that he 
had problems sleeping, had nightmares and was "jumpy."  

In February 2000, service personnel records were obtained.  
These records confirmed that the veteran, although having 
training and a military occupational specialty as a medical 
corpsman, served as an ammunition storage specialist in 
Vietnam, with the 611th Ordinance Company in Vietnam between 
September 1965 and July 1966.  

VA treatment records from 1997 to 2002 include treatment for 
psychiatric complaints.  An August 1998 general examination 
for arm and neck pain included a cursory psychiatric 
evaluation wherein he complained that he was occasionally 
depressed and had sleep disturbances due to pain.  He denied 
PTSD, nervousness or suicidal tendencies or memory loss.  In 
October 1998 he underwent psychological testing and results 
were valid and suggested that the veteran was suffering 
chronic pain syndrome of moderate severity, characterized 
primarily by his focus on his somatic symptoms and anxiety.  
Also in October 1998 he was in group therapy for chronic pain 
and substance abuse education.  A December 1998 PTSD clinic 
note revealed the veteran to have attended the PTSD clinical 
team (PCT) and was noted to have endorsed the following five 
PTSD symptoms:  Difficulty falling asleep, constant anxiety-
inability to relax, jumping at slight noises, difficulty 
concentration and nightmares.  A December 1998 telephone 
contact revealed the veteran to be awaiting evaluation by the 
PTSD team and having complaints of anxiety, inability to 
sleep and constant thoughts of friends who died.  

A January 1999 PTSD clinic assessment revealed the veteran to 
cite exposure to the following traumas:  While in Vietnam 
from May 1965 to July 1966, he was stationed at Cam Ranh Bay 
with duties unloading ordnance and clerical work, in spite of 
training as a medic.  He reported being distressed when 
hearing shells exploding and becoming tearful when seeing 
planes leaving, wishing he were also leaving.  He did not 
report any other direct combat related trauma, but was very 
distressed to learn that he contracted tuberculosis at the 
end of his Vietnam tour and would need lengthy treatment.  
With regard to PTSD symptoms, he presented with 
reexperiencing, arousal in the form of sleep disturbances and 
exaggerated startle response.  He also presented with chronic 
pain management, limited social interaction, mild dysphoria.  
His military history revealed him to be trained as a medic, 
but he served in Vietnam in loading and clerical work and 
near the end of his Vietnam tour, learned he had tuberculosis 
and was quarantined for several months.  He also gave a 
history of heavy alcohol use from 1970 to 1980 but reported 
only social drinking since.  He was concerned he could 
relapse into heavy drinking.  Mental status revealed him to 
report a depressed mood and mildly anxious affect, as well as 
a mild stutter when under stress, otherwise there were no 
remarkable findings.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified, alcohol dependence in 
partially sustained remission, phase of life problems.  His 
GAF was 65.  At the time of this evaluation he was not felt 
to meet the diagnostic criteria for PTSD.  

The veteran was treated in the VA mental hygiene for 
psychiatric complaints for much of 1999.  In February 1999 he 
was noted to not have met the criteria for PTSD, and so had 
been turned down from the PTSD program.  This record revealed 
him to have complaints of sleep problems and nightmares and 
to have tested with a score indicating moderately severe 
depression on the Beck Depression inventory.  In March 1999 
he reported having nightmares that involved recurrent bizarre 
images of corpses flying through the air, but this did not 
appear to be psychosis related.  He also had dreams of 
Vietnam.  The rest of this report addressed long standing 
family problems.  In May 1999 plans were made for the veteran 
to discuss possible PTSD treatment options that may be 
available through the Vet Center.  Records from June 1999 
addressed complaints of physical pain and depression and in 
September 1999, his Axis I diagnosis was dysthymic disorder 
NOS, alcohol dependence rule out cyclothymic disorder.  In 
October 1999 he was seen for a termination session.  He 
returned to mental hygiene in September 2000 with complaints 
of crying and depression since his father's death in January.  

An August 2000 lay statement from an individual noted that he 
knew the veteran since basic training and noticed a change in 
the veteran's personality after Vietnam, in which he seemed 
very withdrawn and troubled.  

An August 2000 letter from the veteran's private licensed 
social worker (LCSW) stated that the veteran was 
participating in weekly therapy with an Axis I diagnosis of 
Generalized Anxiety Disorder.

An October 2000 lay statement from an individual stated that 
he served with the veteran when he was transferred to the 
611th Ammunition Ordinance Company in Colorado.  He noted 
that personnel were being transferred into positions they had 
no training for and completely unrelated to the mission of an 
ammunition ordinance company.  This individual noted that 
training for handling ammunition was a 12 week course and it 
was an area of concern and stress for everyone that 
unqualified people in a combat zone were going to be handling 
such a volatile and catastrophically dangerous job 
responsibility.  He noted that the veteran, whose MOS was as 
a medic was assigned to such a position involving handling 
ammunition and noted that there were many high risk instances 
for such individuals handling ammunition without the 
requisite training.  He cited an instance where a close call 
involving someone trained as a medic nearly accidentally set 
off an explosion due to mishandling of explosives.  

In a February 2001 lay statement, an individual stated that 
she served with the veteran and that she was one of the 
veteran's officer instructors for training as an Operating 
Room Technician.  Despite this training, she was aware that 
the veteran was sent on numerous brief assignments that 
included working in Graves registration loading and unloading 
body bags, working as a Company Clerk, during which time he 
was also assigned to a labor detail to help build runways, 
which was hazardous as such work was done under mortar and 
artillery fire.  She was also aware that he was assigned to 
work as an ammunition clerk in a very hazardous ammunition 
storage and supply area.  

In February 2001 the veteran submitted a statement in which 
he further described various duties and assignments which he 
alleged caused him stress.  These duties included guard duty, 
loading body bags and giving shots.  He also indicated that 
he worked as a company clerk for close to a month, then 
served in Cam Ranh Bay as an ammo clerk with no training.  He 
indicated that he was able to hear the sounds of shells 
exploding nearby.

A July 2002 mental hygiene record revealed the veteran to 
return after a long absence mainly requesting sleeping 
medication.  He was noted to be retired from the post office 
and currently working part time.  He had a girlfriend and 
basically did not have any psychiatric issues.  He was 
prescribed medication for insomnia.  In November 2002 the 
veteran underwent a presurgical evaluation, with the review 
of systems revealing the veteran to report that he had 
"borderline" PTSD and did admit to anxiety disorder which 
caused him to have depression for which he was being treated.  
For the past two years he had sleep disturbances for neck 
pain.  

Private medical records from 1999 to 2002 reflect treatment 
for PTSD symptoms.  In conjunction with this treatment he 
filled out a stressor statement in which he endorsed the 
following stressors:  He indicated that he rarely fired his 
weapon or killed the enemy.  He indicated that he often saw 
someone killed, the enemy wounded, saw Americans wounded.  He 
indicated that very often he saw dead enemy and American 
dead.  An August 1999 intake evaluation revealed complaints 
of nightmares, jumpiness, depression and crying spells, said 
to have lasted some 30 years.  His military occupation was 
noted to have been a medic, handling body bags and giving 
shots.  The remainder of these records up to June 2002 
concerned these symptoms and treatment through PTSD groups 
and individual therapy to reduce their severity.

In April 2004, in response to the RO's request for 
information, the U.S. Army & Joint Services Records Research 
Center (JSRRC) (formerly known as U.S. Armed Services Center 
for Research of Unit Records (USCRUR.)) sent a reply to the 
RO indicating that the information provided by the RO was 
insufficient to conduct meaningful research on the veteran's 
behalf.  In order to conduct research concerning specific 
incidents and casualties, the veteran should provide the most 
specific dates possible within a 60 day time period, types 
and locations of the incidents, numbers and full names of 
casualties, unit designations to the company level and other 
units involved.  The JSRRC also requested the RO provide a 
copy of the veteran's DA Form 20, which was located in his 
OMPF.  Follow up to this response was not done by the RO.  

A May 2004 letter from a licensed social worker (LCSW) 
reflects that the veteran contended weekly PTSD groups.  
Recently the veteran has discussed stressors that have 
resulted in a deteriorating mental condition.  Developments 
in the Iraq Theater, including reports of prisoner abuse have 
resulted in increasing panic attacks, hypervigilance and 
nightmares.  The veteran was noted to be getting psychotropic 
medications through the VA hospital.  

The report of an April 2005 VA PTSD examination included a 
claims file review by this examiner prior to the examination.  
Other information included a computerized medical record from 
Dr. B in June 2003 as well as the November 2004 VA 
examination.  Identifying data revealed the veteran to have 
served in the Army as a medical corpsman from July 1964 to 
October 1966.  He reported that he did see combat in Nha 
Trang and Saigon.  He received awards including the Vietnam 
Service Medal, National Defense Service Medal, Good Conduct 
Medal and Rifleman Badge.  He had no disciplinary actions 
while in the service.  His psychiatric history was 
significant for insomnia.  He reported continued problems 
with sleep and that the medication he has been prescribed by 
Dr. B has not helped, although he has not gone back for 
follow up since 2003.  Regarding other symptoms, he denied 
any frank psychotic symptoms, however he reported that he 
fantasized a lot.  He denied any cognitive problems, although 
he reported that he dwells on things.  In terms of anxiety he 
reported that it was more like anger and he cannot sit still.  
He reported that his mood presently was depressed.  He said 
that for the past couple of days he had been down because a 
friend of his had died in a car accident.  He reported that 
his sleep was broken and he slept two hours at a time.  He 
denied anhedonia, enjoyed reading and played the accordion.  
He denied feelings of guilt.  He reported good energy and his 
appetite was good.  He denied any suicidal or homicidal 
thoughts, but reported some concentration difficulties.  

When asked about symptoms consistent with PTSD, he reported 
some nightmares, but did not specifically talk about any 
specific examples.  He gave vague examples such as 9/11 hit 
him hard, but did not give any examples even when pressed, 
about how these things related to his service.  In terms of 
avoidance behaviors, he denied any.  He reported that he goes 
out, he has a job in a news room in Lakeland and also had two 
roommates.  He did have a romantic relationship going on at 
the present time.  In terms of evidence of hyperarousal, he 
did report difficulty sleeping.  He also did report evidence 
of some anger that may be disproportionate to the situation.  
He reported that he had generalized anger towards the VA 
system.  In terms of substance use, he reported drinking 
alcohol once in a while.  He reported that he did have 
alcohol problems once in the past when he had a DUI.  He 
reported cannabis use in the military, but he did not use any 
drugs since that time.  He did smoke cigarettes, one pack per 
week.  In terms of activities of daily living, he was 
completely independent.  

The veteran gave a psychiatric history of having seen Dr. B 
in June 2003 and a PTSD evaluator in November 2004.  He was 
presently taking Pamelor.  He denied any hospitalizations or 
suicide attempts.  He reported seeing a psychologist after 
his divorce in 1975 and goes to a PTSD group in Lakeland.  
His social history revealed him to live in a home with two 
roommates.  He was married once for two years and divorced in 
1975.  He said the reason he had a divorce was because he had 
a nervous breakdown.  He denied having any children.  He was 
presently working one day a week at a newsroom.  He did 
filing and helped them with some of their cleaning.  Prior to 
that he worked in a post office and retired after 29 years of 
service.  He said he wanted to be there 30 years but had to 
retire after he got in a truck accident.  He said this was 
very traumatic to him.  He denied any legal problems besides 
DUI.  His highest level of education was junior college.  

Mental status examination revealed him to be casually 
dressed, with good eye contact.  He was cooperative and his 
speech was of average rate, volume and tone.  His mood was 
euthymic.  His affect was of average range and intensity.  He 
was not labile and was appropriate in content and thought 
sensorium.  He was alert and oriented times four.  He was of 
average intellectual function in precocities or content.  
Thought processes were coherent, logical and goal directed.  
He was not displaying any flight of ideas or looseness of 
associations.  He denied any auditory or visual 
hallucinations, delusions or illusions.  The veteran denied 
any suicidal or homicidal thoughts.  His insight and 
judgement were fair and abstracting ability was not tested.  
He was evasive throughout the interview.  He was deemed 
competent to handle his funds in his best interest.  

The impression rendered in the April 2005 VA examination was 
that this veteran had a history significant for insomnia who 
presented for examination.  He reported that he was presently 
depressed because a friend recently dying.  He also reported 
a sleep disturbance where he had very broken sleep and sleep 
about two hours at a time.  He also reported difficulty in 
concentrating.  He denied any significant cognitive, anxiety, 
psychotic or substance use problems.  It was the impression 
of this physician that the veteran has mild social and 
occupational dysfunction secondary to his psychiatric illness 
and he was employable from a psychiatric perspective.  He 
would likely have better response if he would actually follow 
up with treatment.  The Axis I diagnosis was bereavement, 
nicotine dependence and insomnia.  His GAF score was 67.

The report of a May 2005 VA PTSD examination done by a 
different examiner included a review of the claims file prior 
to the completion of the examination.  The examination 
included the administration of MMPI and Mississippi Scale for 
combat stress.  The results of the testing were not 
considered to be reliable due to the excessive endorsement of 
psychopathology by this individual.  This did not in any way 
suggest that the veteran was malingering and may reflect his 
actual perception of multiple symptoms.  The underlying 
profile was one of confused thinking, distrust and anxiety.  
The PK and PF scales were extremely elevated and the 
Mississippi Scale for combat distress was at 132.  It should 
be noted that the profile that was obtained of an A67 was 
often found with angry, anxious veterans.  In general he had 
content scores also consistent with endorsement of multiple 
problems in all significant areas of life.  He presented with 
a history of service in the Army from 1964 through 1967 which 
included service in Vietnam from 1965 through 1966.  After 
arrival in the country, he reported he was assigned to a unit 
which caused him to fill in for many different positions.  He 
was trained as a medic, and some of his experiences were as a 
company clerk, company medic, but more significantly were the 
times that he was assigned to grave detail in which he placed 
bodies into bags, zippered them up and loaded them onto 
trucks.  At other times, he reported that he participated in 
ammo loading.  While in the military as well, he reported 
that the bases were under rocket and mortar attack on a 
frequent basis and that the ammo dump was hit at times.  The 
patient also reported that under perimeter attacks he was 
called up to defend the perimeter.  

The examiner commented that his symptoms appeared to have 
caused disruptions in marital situations as he was divorced 
as well as initially in employment as he went from X ray 
technician to sales to restaurant work to sporting goods 
before eventually working in the post office for 27 years.  
He did not (sic) retire from the post office due to injuries 
received in a crash which hurt his back and he has had many 
surgeries.  He was noted to have caught tuberculosis in the 
service and had part of his lung lobe removed.  He did not 
have any difficulties while in the service other than 
medical.  Subsequently, he was primarily engaged by his 
report in social drinking.  He was noted to receive weekly 
regular therapy in Lakeland and had previously been treated 
in the mental health clinic at this facility.  

Mental status examination revealed that the veteran was not 
demonstrating any impairment in thought processes of 
communications, delusions, hallucinations, inappropriate 
behavior or suicidal or homicidal thinking.  The veteran did 
not demonstrate any obvious memory loss, ritualistic 
behavior, panic attacks and appeared to be capable of 
maintaining activities of daily living.  He was alert and 
oriented to all spheres.  At the time of this assessment, he 
was endorsing persistent symptoms of increased arousal, as 
evidenced by sleep disturbance, irritability, startle 
response, loss of concentration and hypervigilance.  He was 
also endorsing persistent reexperience of trauma as expressed 
by recurrent thoughts, recurrent dreams and physiological 
reactivity.  The veteran was also endorsing persistent 
avoidant behavior as he tended to avoid thoughts, avoided 
movies and had decreased friends and activities.  He was 
competent for VA purposes.  The Axis I diagnosis was PTSD.  
His GAF score was 55.  It was the opinion of this examiner 
that the veteran's condition, which has been diagnosed as 
PTSD was directly related to the experiences and stressors he 
experienced while in the military.  It was the opinion of 
this examiner that the experiences he had, including working 
with dead bodies, being under rocket attacks, loading ammo 
and doing perimeter duty under attacks were sufficient 
stressors to meet the criteria for the development of 
symptoms called PTSD.  It should also be noted that this 
evaluation was performed at the request of the PO's 
management center and all of the material that has been 
reviewed as well as obtained during this interview and 
testing were consistent with the diagnosis of PTSD.  

A May 2005 addendum was done by the psychiatrist who had 
conducted the April 2005 VA examination.  This included a 
review of the May 2005 examination report by another 
examiner.  In this evaluation, it was noted that the veteran 
met the criterion for PTSD, however, that was not elicited 
from the evaluation done by this examiner in April 2005.  The 
other examiner reported that the veteran was endorsing his 
symptoms which may have given the other psychiatrist a reason 
to give the veteran a diagnosis, as the veteran was involved 
in a trauma in the military.  However, it was still this 
examiner's opinion that even though the veteran underwent a 
traumatic event in the military, he did not fully meet the 
criteria for PTSD.  He was not socially and or occupationally 
dysfunctional, which was the essence of a psychiatric 
diagnosis.  

An August 2005 letter from the veteran's LCSW stated that the 
veteran continued to attend weekly PTSD sessions, both group 
and individual treatment.  When the veteran began his 
treatment, he down played his PTSD symptoms and avoided 
talking about Vietnam.  He focused his treatment on his poor 
relationships, crying spells, depression, alcohol abuse, poor 
sleep and poor concentration.  Presently he had stopped 
drinking and was working a part time job with a local 
newspaper newsroom.  He was noted to be in treatment for 
nightmares and flashbacks of dead soldiers and civilians 
haunting him.  He tended to get flashbacks and intrusive 
thoughts when seeing injuries, corpses or accidents in movies 
or in real life.  Fireworks also bothered him.  He slept a 
maximum 3 hours a night with night sweats, hypervigilance and 
confusion.  He was more angry and anxious than before.  He 
sometimes had suicidal ideation without intent.  He has had 
conflict with family and friends and often discussed his 
failed marriage. 

An August 2005 private psychiatric evaluation revealed that 
the veteran was drafted during the Vietnam War and served two 
years as a medic.  He said that he witnessed fighting and had 
to deal with the bodies of men killed in battle.  This was 
very difficult for him.  He was also noted to have been 
treated for TB and was treated in service.  He said that as 
time passed, he has begun to experience anxiety as well as 
temper outbursts.  He also had flashbacks and intrusive 
thoughts when he encountered accidents, injuries or corpses, 
whether in the movies or real life.  The Iraq conflict was 
particularly difficult for him.  He generally avoided 
watching the news because of the impact it has on him.  He 
was currently in treatment for PTSD.  He experienced insomnia 
as well as anxiety.  He has tried Trazodone, but felt this 
was generally ineffective.  In 1997 he was struck from behind 
in his car.  This caused injuries to his neck and back.  He 
currently lived in Lakeland with a male roommate.  He said 
they get along well.  He was retired from the Post Office, 
but in spite of his neck and back problems attempted to 
remain as active as possible.  He and his dog visited a local 
nursing home periodically and he enjoyed this.  He said his 
concentration was becoming poorer and he had difficulty 
following the story line when he reads a book.  He was also 
having more difficulty with recent memory.  Because of his 
increasing anxiety, his therapist suggested psychiatric 
evaluation for medication management.  His history in 
pertinent part reflect that he was trained as a medic and 
then went to Vietnam.  He felt his experiences there were 
affecting him more and more as time goes on.  After his 
discharge from service he worked for the Post Office and was 
married at age 32.  He said his wife had significant 
emotional difficulties and the marriage was annulled after 
about two years.  He has not remarried.  He indicated that he 
retired from the Post Office due to his neck and back 
injuries.  He said he abused alcohol in the past on occasion, 
but was now abstinent.  He worked part time at a news 
organization.  

Mental status evaluation revealed the veteran was alert, 
oriented and cooperative.  He spoke logically and coherently 
and there was no evidence of an underlying thinking disorder.  
His affect was appropriate.  His cognitive functions appeared 
essentially intact.  He acknowledged difficulties with recent 
memory at times.  His remote memory was intact.  He 
acknowledged some depression and suicidal ideation at times.  
He denied being overtly harmful to himself.  He was concerned 
about what he felt was an increase in anxiety recently.  The 
impression was PTSD and Generalized Anxiety Disorder.  His 
GAF score was 60.  The discussion was that the veteran served 
a tour of duty in Vietnam as a medic where he came in contact 
with both the wounded and the dead.  He had to handle body 
bags, which was stressful for him.  In recent years his 
Vietnam experience has begun to recur to him in terms of 
flashbacks and intrusive thoughts.  The Iraq conflict was 
particularly stressful for him.  He had symptoms compatible 
with a PTSD.  He felt that Trazodone was not helpful with his 
sleep pattern, so he was started on Ativan.  

An August 2005 lay statement from an individual who stated 
that she served with the veteran and who wrote an earlier lay 
statement in April 2001, stated that she was a staff nurse 
who instructed the veteran in an emergency room course prior 
to his being sent to Vietnam.  She stated that she later saw 
the veteran on a ship en route to Vietnam.  

After a review of the evidence, the Board finds that the 
evidence is in equipoise as to whether the veteran has PTSD 
that is related to service.  A review of the evidence in the 
claims file appears to support one of his claimed stressors, 
in which he was assigned to work in Vietnam as an ammunition 
handler, despite having training as a medical corpsman.  His 
service personnel records confirm this assignment as an 
ammunition storage specialist in Vietnam, with the 611th 
Ordinance Company in Vietnam between September 1965 and July 
1966.  The veteran has alleged in various statements that 
this assignment was a stressor for him.  The lay statements 
from the two individuals who served with the veteran 
confirmed the hazardous nature of such an assignment, 
particularly when the veteran was trained in a different 
specialty.  

The report from the May 2005 VA examination diagnosed PTSD 
and the examiner gave an opinion that the veteran's 
condition, which has been diagnosed as PTSD was directly 
related to the experiences and stressors he experienced while 
in the military.  It was the opinion of this examiner that 
the experiences he had in the military, including loading 
ammo, were sufficient stressors to meet the criteria for the 
development of symptoms called PTSD.  This opinion was given 
based on a review of the claims file and examination of the 
veteran.  The diagnosis of PTSD is shown in other medical 
records in the claims file, including a subsequent private 
psychiatric examination, which diagnosed both PTSD and 
generalized anxiety disorder.  

However the Board notes that an April 2005 VA examination and 
a May 2005 addendum conducted by a different examiner, did 
not find the veteran to meet the criteria for PTSD.  Other 
medical records likewise did not find the veteran to have 
PTSD.  Thus, there appears to be a balance of both positive 
and negative evidence as to whether the veteran has PTSD 
related to service.  

In sum, based on the balance of the evidence showing a 
diagnosis of PTSD which is related to the confirmed stressor 
of being assigned to handle ammunition while serving in 
Vietnam, the Board finds that service connection is warranted 
for PTSD.


ORDER

Service connection is granted for PTSD.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


